DETAILED ACTION

The amendment filed on March 18, 2022 has been entered.

Drawings
The drawings were received on March 18, 2022. These drawings are acceptable.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 11, lines 2-3, the recitation “when the reversible blade insert is operatively coupled to the blade base” renders the claim vague and indefinite as to what is being set forth, particularly since in order to be operable as disclosed, the insert must be coupled to the blade base, and it is suggested to simply delete the subject recitation.
In claim 12, line 9, the recitation “when the reversible blade insert is operatively coupled to the blade base” renders the claim vague and indefinite as to what is being 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-13, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al., pn 5,501,256 in view of Canadian Publication 2 514 442 (hereafter “CP ‘442”).
Regarding claims 1-4, 6-10, 13, and 19-21, Dyer substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a blade base (e.g., including 12, 18); and
a reversible blade insert (e.g., 16) having a first blade body portion (e.g., the left portion as viewed in Fig. 3) that terminates in a first cutting edge (e.g., the leftmost 
wherein the reversible blade insert selectively and operatively couples to the blade base in either of:
(i)	a first cutter blade configuration, in which the first cutting edge is an active cutting edge that is exposed and operable to cut fiber tows and the second cutting edge is an inactive cutting edge that is at least partially disabled from cutting fiber tows by the blade base; and
(ii)	a second cutter blade configuration, in which the second cutting edge is the active cutting edge and the first cutting edge is the inactive cutting edge;
wherein the blade base includes a blade base end surface that is at least substantially flat;
wherein each of the first blade body portion and the second blade body portion defines a respective insert shoulder surface that engages the blade base end surface when the reversible blade insert is operatively coupled to the blade base to restrict the reversible blade insert from pivoting relative to the blade base, wherein the active cutting edge extends at a cutting edge bias angle relative to the insert shoulder surface, and wherein the cutting edge bias angle is at least 5 degrees;
[claim 2] wherein the first blade body portion and the second blade body portion are one or more of monolithic, integrally formed, and coextensive (e.g., as taught by the disclosure, including Figs. 3, 4, and 6);
[claim 3] wherein the reversible blade insert includes a longitudinal axis that extends between the first cutting edge and the second cutting edge and a lateral axis that extends perpendicular to the longitudinal axis; and
wherein the reversible blade insert is at least substantially rotationally symmetric about the lateral axis (e.g., as taught by the disclosure, including Figs. 3, 4, and 6);
[claim 4] wherein the first cutting edge and the second cutting edge are at least substantially identical in shape (e.g., as taught by the disclosure, including Figs. 3, 4, and 6);
[claim 6] wherein the reversible blade insert operatively couples to the blade base by one or more mechanical fasteners (e.g., blade insert 16 has such a configuration to the extent claimed; and further, although not positively set forth, it is noted that it receives a mechanical fastener 34);
wherein each of the first blade body portion and the second blade body portion defines one or more insert fastener receivers (e.g., 16d) that each receive a corresponding mechanical fastener of the one or more mechanical fasteners to operatively couple the reversible blade insert to the blade base (e.g., as shown in Figs. 3, 4); and
wherein the blade base defines one or more base fastener receivers (e.g., the openings in 18 in which each occurrence of 34 is received) that each receive a corresponding mechanical fastener of the one or more mechanical fasteners to operatively couple the reversible blade insert to the blade base;
[claim 7] wherein the reversible blade insert includes a longitudinal axis that extends between the first cutting edge and the second cutting edge and a lateral axis that extends perpendicular to the longitudinal axis; and
wherein the one or more insert fastener receivers of each of the first blade body portion and the second blade body portion includes a plurality of insert fastener receivers (e.g., 16d) that are spaced apart along a direction parallel to the lateral axis (e.g., see Fig. 6);
[claim 8]  further comprising an alignment structure (e.g., including 16c) that maintains the reversible blade insert and the blade base in static engagement with one another when the reversible blade insert is operatively coupled to the blade base;
wherein one or both of the reversible blade insert and the blade base includes at least a portion of the alignment structure (e.g., as shown in Fig. 6);
[claim 9 (from 8)] wherein the alignment structure includes each insert shoulder surface;
[claim 10 (from 9)] wherein the insert shoulder surface of the first blade body portion engages the blade base end surface when the reversible blade insert is in the first cutter blade configuration, and wherein the insert shoulder surface of the second blade body portion engages the blade base end surface when the reversible blade insert is in the second cutter blade configuration (e.g., as disclosed; see Figs. 3 and 4);
[claim 13] further comprising a face surface (e.g., the oblique surface of 16c and the oblique surface 18b) that is at least substantially smoothly continuous when the AFP cutter blade assembly is in either of the first cutter blade configuration and the second 
Regarding claim 19 and the claims dependent therefrom, Dyer discloses applicant’s claimed invention, and specifically discloses an apparatus on which every active step of the claimed method is performed including:
a method of reconfiguring a reversible blade insert of an automated fiber placement (AFP) cutter blade assembly that is operatively coupled to a blade base of the AFP cutter blade assembly,
wherein the reversible blade insert includes a first blade body portion (e.g., the left hand portion of 16 as viewed in Fig. 3) terminating in a first cutting edge (e.g., a leftmost occurrence of 16a as viewed in Figs. 3 and 4) and a second blade body portion (e.g., the eight hand portion of 16 as viewed in Fig. 3) terminating in a second cutting edge (e.g., a rightmost occurrence of 16a as viewed in Figs. 3 and 4), wherein each of the first blade body portion and the second blade body portion comprise a respective insert shoulder surface (e.g., the vertical surface of each occurrence of 16c) that is configured to engage an at least substantially flat blade base end surface of the blade base (e.g., the subject vertical surface has a configuration such that it can engage such a surface), wherein one of the first cutting edge and the second cutting edge is an initially active cutting edge that is exposed, wherein the other of the first cutting edge and the second cutting edge is an initially inactive cutting edge that is at least partially disabled by the blade base (e.g., as shown in Figs. 3 and 4);
the method comprising:
uncoupling the reversible blade insert from the blade base;

operatively coupling the reversible blade insert to the blade base such that the initially inactive cutting edge is a finally active cutting edge that is exposed and such that the initially active cutting edge is a finally inactive cutting edge that is at least partially disabled by the blade base (e.g., as disclosed throughout including col. 4, lines 19-22); and
wherein the operatively coupling comprises supporting the insert shoulder surface corresponding to the finally active cutting edge on the blade base end surface such that the finally active cutting edge extends at a cutting edge bias angle of at least 5 degrees relative to the blade base end surface;
[claim 20] wherein the reversible blade insert includes a first blade body portion that includes the first cutting edge and a second blade body portion that includes the second cutting edge (e.g., as shown in Figs. 3, 4, and 6);
wherein each of the first blade body portion and the second blade body portion defines one or more insert fastener receivers (e.g., 16d) operable to receive a corresponding mechanical fastener of one or more mechanical fasteners (e.g., blade insert 16 has such a configuration to the extent claimed; and further, although not positively set forth, it is noted that it receives a mechanical fastener 34);
wherein the uncoupling the reversible blade insert from the blade base includes removing each of the one or more mechanical fasteners (e.g., 34) from a respective insert fastener receiver of one of the first blade body portion and the second blade body portion (e.g., as disclosed); and

Thus, Dyer lacks the blade thereof, which is a chipper knife, having a cutting edge bias angle as follows:
[from claim 1] wherein the active cutting edge extends at a cutting edge bias angle relative to the insert shoulder surface, and wherein the cutting edge bias angle is at least 5 degrees;
[claim 21] wherein the cutting edge bias angle in in the range of 5-30 degrees;
[from claim 19] the finally active cutting edge extends at a cutting edge bias angle of at least 5 degrees relative to the blade base end surface.
CP ‘442 discloses a chipper knife wherein its edges include a cutting edge bias angle (e.g., see 9, 9 in Figs. 5-7) and teaches that the cutting edge is “other than parallel to the chipper head axis” and provides the benefits of producing “superior finishes than cutting edges not oriented as such” and that “[P]roviding profiled shapes or serrations on the cutting edge 9 of the knife improve the quality and help reduce fiber tear-out around knots by slicing through wood rather than chipping on the line of contact with the wood. Therefore, it would have been obvious to one having ordinary skill in the art to provide such an edge on the blade of Dyer to gain the benefits taught by CP ‘442.
Additionally, it is acknowledged that Dyer does not explicitly disclose the specific angles of the cutting edge bias angle of cutting edge 9. However, it is respectfully 
Regarding claims 11 and 12, Dyer substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 11] wherein the blade base includes a blade insert receiver (e.g., 12) that receives the reversible blade insert when the reversible blade insert is operatively coupled to the blade base (e.g., as shown in Figs. 3 and 4); and
wherein the blade insert receiver includes an oblique body surface that extends at least substantially adjacent to the inactive cutting edge when the AFP cutter blade assembly is operatively coupled to the blade base;
[claim 12 (from 11)] wherein each of the first cutting edge and the second cutting edge extends at least substantially parallel to an insert plane of the reversible blade insert (e.g., as shown in Figs. 3, 4, and 6);
wherein each of the first blade body portion and the second blade body portion includes an oblique blade surface (e.g., 16b);
wherein the oblique blade surface of the first blade body portion partially defines the first cutting edge (e.g., as shown in Figs. 3, 4, and 6);
wherein the oblique blade surface of the second blade body portion partially defines the second cutting edge (e.g., as shown in Figs. 3, 4, and 6);

wherein the oblique body surface faces at least substantially the same direction (e.g., rightward as viewed in Figs. 3 and 4) as the oblique blade surface that partially defines the active cutting edge when the reversible blade insert is operatively coupled to the blade base.
Thus, Dyer lacks the body surface being an oblique body surface as follows:
[from claim 11] wherein the blade insert receiver includes an oblique body surface; and
wherein the oblique body surface faces at least substantially the same direction as the oblique blade surface that partially defines the active cutting edge.
	However, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art to make the recess in the bottom of base portion 12 in a shape that corresponds to that of feature 16c which is inserted therein for various known design reasons including reducing the amount of machining that has to be performed when making the recess 32 to accommodate 16c. Therefore, it would have been obvious to one having ordinary skill in the art to provide the recess 32 with a shape corresponding to the feature 16c to be disposed therein, such that both the oblique surface in the body and the oblique blade surface would both be facing rightwardly as viewed in Figs. 3 and 4, to gain the various obvious benefits including that described above.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.
It is noted that regarding applicant’s remarks directed to the rejections of claims 8-9 and 11-12 under 35 USC 112(b), while applicant has amended claims 8 and 9 to obviate these rejections, no such amendments have been made to claims 11 and 12. Therefore, it is respectfully submitted that these rejections have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
March 26, 2022